COURT OF APPEALS OF VIRGINIA


Present: Judge Elder, Senior Judge Annunziata and Retired Judge Hodges ∗


FOOD LION, LLC AND
 DELHAIZE AMERICA, INC.
                                                               MEMORANDUM OPINION ∗∗
v.     Record No. 2378-08-1                                         PER CURIAM
                                                                  JANUARY 27, 2009
LAURA A. GRANT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William B. Pierce, Jr.; Dov M. Szego; P. Jason Cording; William B.
                 Pierce & Associates, PLLC, on briefs), for appellants.

                 (Byron A. Adams, on brief), for appellee.


       Food Lion, LLC and its insurer (hereinafter referred to as “employer”) appeal a decision

of the Workers’ Compensation Commission finding that Laura A. Grant proved she was totally

disabled beginning November 9, 2007 and continuing, as a result of her compensable injury by

accident. Employer contends the commission erred in relying on Dr. Richard Campana’s

opinion. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the majority of the commission

in its final opinion. See Grant v. Food Lion, LLC #00610, VWC File No. 225-13-30 (Sept. 8,

2008). We dispense with oral argument and summarily affirm because the facts and legal




       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-